Citation Nr: 0634140	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  99-11 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for uterine fibroids. 

2.  Entitlement to service connection for a dental condition 
for compensation purposes.

3.  Entitlement to service connection for bilateral toenail 
disorder and corns.

4.  Entitlement to service connection for a right eye 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1980 to April 1984 and from July 1985 to September 1985.  
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Washington, DC Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2004, the Board remanded the 
claims for further development.  In January 2004, the veteran 
testified at a Central Office hearing before the undersigned; 
a transcript of that hearing is of record.  In May 2006, the 
claims were adjudicated on the merits. 

The Board also notes that while the veteran is currently 
seeking compensation benefits for her claimed dental 
disorder, her service connection claim also raises a separate 
claim for dental disability for the purpose of VA outpatient 
dental treatment, which is a claim typically processed by a 
VA medical center.  This matter is referred for further 
action.   

The issues of entitlement to service connection for a right 
eye disorder and uterine fibroids are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic bilateral toenail disorder and corns were not 
manifested in service, and any current bilateral toenail 
disorder and corns were not shown to be related to the 
veteran's service or to an injury therein.

2.  The veteran does not have a dental condition that is 
shown to be the result of a combat wound or other injury 
sustained in service.

CONCLUSION OF LAW

1.  Entitlement to service connection for bilateral toenail 
disorder and corns is not warranted. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303 (2006).

2.  Entitlement to service connection for a dental condition 
for compensation purposes is not warranted. 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.381 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

For the reasons stated below, the Board finds that the 
veteran is not entitled to compensation for her dental 
condition as a matter of law.  In VAOPGCPREC 5-2004 (July 23, 
2004), VA's Office of General Counsel held that the VCAA does 
not require either notice or assistance when the claim cannot 
be substantiated under the law or based on the application of 
the law to undisputed facts.  Similarly, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive. See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  (VA can demonstrate that a notice 
defect is not prejudicial if it can be demonstrated ... that 
a benefit could not possibly have been awarded as a matter of 
law.).  Accordingly, no further discussion of the VCAA is 
warranted with respect to the issue of service connection for 
a dental condition for compensation purposes.

In regards to the claim of service connection for bilateral 
toenail disorder and corns, the veteran has been advised of 
VA's duties to notify and assist in the development of her 
and has been notified of the information and evidence 
necessary to substantiate the claim and of the efforts to 
assist her.  In a letter dated in March 2005 (pursuant to the 
July 2004 Board remand), the Appeals Management Center (AMC) 
notified the veteran of the information and evidence needed 
to substantiate and complete her claim, of what part of that 
evidence she was to provide, and what part VA would attempt 
to obtain for her.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  The March 2005 letter advised the veteran to 
submit "any pertinent evidence in [her] possession that 
pertaining to [her] claims on appeal."  The claim was 
subsequently readjudicated by a May 2006 supplemental 
statement of the case (SSOC).  

While complete VCAA notice was not given prior to the rating 
decision on appeal, and such notice would have been 
impossible as the VCAA was not enacted until a later date, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  Proper notice was 
provided by the AMC prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  

A July 2006 letter notified the appellant of the type of 
evidence needed to evaluate the disability rating and to 
determine the effective date of an award in regards to the 
claim of service connection for bilateral toenail disorder 
and corns. (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Regardless of whether the veteran was provided adequate 
notice of the types of evidence necessary to establish an 
appropriate disability rating or an effective date for the 
issues on appeal, such notice becomes significant when there 
is an award of the benefit sought (compensation).  As the 
decision below is a denial rather than a grant of 
compensation, neither the rating of the disability at issue 
nor effective of award is relevant, and the veteran is not 
prejudiced by the fact she did not receive such notice.

All pertinent (identified) records available have been 
secured.  The veteran has been provided a VA examination.  
She has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim.

II.  Bilateral Toenail Disorder and Corns 

A.  Factual Background

Service Medical Records (SMR's), including a February 1984 
separation examination, are negative for any complaints, 
treatment, or findings of a toe disorder such as ingrown 
toenails and corns.  

Postservice medical records including July to October 1994 
treatment records from Fannie Mae are negative for any 
complaints, treatment, or diagnosis of a bilateral toe 
disorder and corns.

February 1995 to August 2004 treatment records from 
Washington, DC VA Medical Center are negative for complaints, 
treatment, or diagnosis of a bilateral toe disorder and 
corns.       

A July 1997 VA examination of the toes included a history 
provided by the veteran that indicated that while she was in 
the military her toes were "hard to cut."  She also 
indicated that she would get corns all of the time.  On 
evaluation it was revealed that the medial and lateral 
aspects of the great toe toenails were curled in.  There was 
no active inflammation, no tenderness to palpation, and no 
swelling.  Her gait was normal.  No secondary skin changes 
were noted except that there were small nontender calluses in 
the lateral PIP joint area of both fifth toes.  She also had 
bilateral hallux valgus and bilateral pes planus.  The 
diagnoses were bilateral ingrown toenails of the great toes 
and bilateral fifth toe calluses.  

B.  Criteria and Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation in line of 
duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
The veteran seeks service connection for a bilateral toe 
disorder manifested by ingrown toenails and corns.  There are 
three threshold requirements that must be met in order to 
establish service connection for a claimed disability.  
First, there must be competent evidence (a medical diagnosis) 
of current disability.  This requirement is met; bilateral 
ingrown toenails of the great toes and bilateral fifth toe 
calluses have been diagnosed.  Next, there must be evidence 
of disease or injury in-service.  The record does not show 
any disease or injury of the toes during service.  Finally, 
there must be competent evidence (medical opinion) that links 
the current disability to disease or injury in service.  
Here, there is no such medical opinion.  No medical 
practitioner has opined that either the veteran's toe 
disorder or her corns are as likely as not related to any 
event in service.  

Because the veteran is a layperson, she is not competent to 
establish by her own opinion that any current bilateral toe 
disorder and corns are etiologically related to an event or 
injury in service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  The preponderance of the evidence is 
against her claim.  Hence, it must be denied.  

III.  Dental Condition

The Board notes that, during the pendency of the veteran's 
appeal, VA amended the regulations setting forth the 
requirements for service connection for dental conditions, 
effective June 8, 1999. 64 Fed. Reg. 30,392-30,393 (1999).  
As noted above, where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant will apply. 
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.

Upon review of the amendments, the Board finds that the only 
substantive change made affects the duration of time required 
after entry into service for the incurrence of the dental 
conditions for purposes of establishing service connection.  
Under the specific facts of the veteran's case, this changed 
requirement has no impact on the veteran's claim.  Therefore, 
neither version of the regulations is more or less favorable 
to the veteran.  The Board finds that its consideration of 
the veteran's claim, even though the RO did not address the 
amended regulations, will therefore not prejudice the veteran 
in any way. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that upon entrance to active duty (in May 
1980), the veteran's teeth numbered 1, 16, 10, and 19 were 
missing.  It was noted that dentures were needed.  During her 
active military service, the veteran received periodic dental 
treatment.  Dental care included treatment for generalized 
gingivitis, carious exposure, and pulpectomy.  Her February 
1984 dental examination at separation noted multiple missing 
(no more than what was reported on entrance) and multiple 
restorable teeth and was denoted as T-3 exam, Class 4.  The 
accompanying report of medical history showed a negative 
indicator for history of severe tooth or gum trouble.

With respect to the issue of service connection for a dental 
condition for purposes of compensation, under 38 C.F.R. § 
3.381, certain dental conditions, including periodontal 
disease, treatable carious teeth, and replaceable missing 
teeth (i.e. with a bridge or denture), may be service 
connected solely for the purpose of determining entitlement 
to VA dental examination or outpatient dental treatment. As 
noted, however, the issue of service connection solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment is not before the 
Board.

Under 38 C.F.R. § 4.150, missing teeth can be service 
connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under 
section 4.150 apply only to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease since 
such loss is not considered disabling.  In this case, there 
is no evidence that the veteran suffered any dental problems 
due to trauma or diseases such as osteomyelitis.  VA's 
General Counsel has held that dental treatment of teeth 
during service did not constitute dental trauma. VAOPGPREC 5-
97.

The regulations listed above specifically prohibit service 
connection for purposes of compensation where the disability 
involves replaceable missing teeth (which preceded service 
anyway), periodontal disease, and treatable carious teeth.  
There is no evidence of any in-service injury.  With no 
evidence of any trauma, the veteran's in-service dental 
treatment has not resulted in a disability for which service 
connection is warranted.  In view of the foregoing, the 
veteran has not presented a legal claim for a VA benefit. 
Sabonis v. Brown, 6 Vet. App. 426 (1994). Ass he has not done 
so, his appeal must be denied.  Under the circumstances, 
service connection for compensation purposes is not 
warranted.  The Board notes that when the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the provisions of the VCAAA are not applicable.


ORDER

Service connection for bilateral toe disorder and corns is 
denied.  

Service connection for a dental condition for compensation 
purposes is denied.


REMAND

It appears that pertinent medical records remain outstanding.  
Private medical records from Dr. M. K. and Dr. A. N. show 
that the veteran sought occasional treatment for her right 
eye disorder.  The last record is dated in August 2002, which 
indicated that the veteran was to return for a yearly exam.  
Subsequent treatment records have not been associated with 
the claims file.  As such records may have some bearing on 
the veteran's claim, if possible, they must be secured.  
Shortly after service, it appears that the veteran sought 
periodic treatment for her fibroid disorder.  However, as the 
last dated private record is from 2001, and the last dated VA 
record is from August 2004, it appears that subsequent 
treatment records remain outstanding.  As VA records are 
constructively of record and might have some bearing on the 
veteran's claim, they must be secured.  
In this case, the veteran's pre-service entrance examination 
clearly reflects decreased distant visual acuity in the right 
eye (recorded as 20/50, uncorrectable).  However, shortly 
after her entrance into service (five days later), she was 
diagnosed with right eye amblyopia.  SMR's show that she 
subsequently injured the area surrounding her eye in 
September 1981.  An ocular evaluation recorded the visual 
acuity in her right eye as 20/60 without corrective lenses.  
Her February 1984 separation examination reported her 
uncorrected distant visual acuity as 20/200, but noted that 
her defective distant visual acuity was not considered 
disabling with correction.  On June 1997 VA examination, the 
examiner indicated that the etiology of the decrease in best 
corrected visual acuity was unclear.  On August 1998 VA 
examination, the examiner noted the in-service diagnosis of 
amblyopia, but questioned whether it preceded service.  
Subsequent private medical records attribute her decreased 
visual acuity to her mild amblyopia and disc pallor on the 
right side.  As the record is not clear as to what caused the 
veteran's decreased visual acuity in her right eye, or 
whether such visual acuity was caused by or aggravated by an 
event or injury in-service, a new VA examination is 
indicated.  

Under 38 C.F.R. § 3.303(c) (2006) congenital or developmental 
disorders, including refractive errors of the eyes, are not 
diseases or injuries for the purpose of VA disability 
compensation.  As refractive error of the eye is not, by law, 
a disease or injury, it requires more than an increase in 
severity during service in order to warrant a grant of 
service connection.  There is a lack of entitlement under the 
law to service connection for refractive error of the eye, 
unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability. See VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90); Carpenter v. Brown, 8 Vet. App. 240, 
245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

In regards to service connection for uterine fibroids, on 
March 1997 VA examination, the examiner did not indicate 
whether or not the veteran's uterine fibroids were related to 
her service.  It appears that the examiner did not review the 
veteran's claims file and indicated that the veteran had a 
history of fibroids that were currently asymptomatic on birth 
control pills.  However, subsequent treatment records 
included symptoms such as heavy bleeding and diagnosis of 
uterine fibroids.  As postservice medical records include 
symptoms that are similar to symptoms reported in service 
(heavy bleeding), a new VA examination is indicated.  

The RO/AMC should ensure that the veteran has been provided 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The veteran should be asked to 
identify all VA and non-VA providers who 
have treated or evaluated her for a right 
eye disorder and uterine fibroids.  
Complete records (those not already 
secured) of such treatment should be 
obtained from all sources identified.  
Specifically included in this development 
should be all records (not already 
secured) of evaluations or treatment 
afforded the veteran at Washington, DC 
VAMC and any pre-service treatment records 
regarding her right eye disorder.

3.  The veteran should be scheduled for an 
ophthalmology examination to determine the 
nature and etiology of any current right 
eye disorder. The examiner should review 
the claims file and note that review in 
the report.  The examiner should express 
an opinion as to the following:

(a) What is the veteran's current right 
eye diagnosis?

(b) Did the veteran have a right eye 
disorder, including decreased visual 
acuity and amblyopia, prior to her entry 
into military service?   

(c) If so, was the condition(s) aggravated 
beyond normal progression during or due to 
the veteran's military service?

(d) If the condition(s) did not exist 
prior to service, is it as least as likely 
as not related to the veteran's periods of 
active service, including a September 1981 
injury during service?  The rationale for 
any opinion expressed should be provided.  
A report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  The veteran's claims should be 
readjudicated in light of the additional 
evidence obtained.  In regards to the 
claim related to uterine fibroids, if it 
remains denied, an appropriate SSOC should 
be issued, and the appellant and her 
representative should have the opportunity 
to respond.  The case should then be 
returned to the Board.  If the right eye 
disorder claim is denied, send her and her 
representative a SSOC and give them an 
opportunity to respond to it.  If the 
RO/AMC determines that any right eye 
disability existed prior to service, the 
SSOC should set forth 38 C.F.R. § 3.306 
pertaining to aggravation of a pre-
existing disability. See, too, VAOPGCPREC 
3-2003 (July 16, 2003) discussing the 
proper method of analysis in cases, as 
here, perhaps involving pre-existing 
conditions.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


